Citation Nr: 1041211	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-20 285	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than July 18, 2005, 
for the grant of a total disability based on individual 
unemployability (TDIU) rating.

2.  Entitlement to an effective date earlier than July 18, 2005, 
for the grant of dependent's educational assistance (DEA) under 
38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	Allen T. Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had active service from November 1976 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an RO decision of December 2006, which granted a 
TDIU rating and DEA, effective July 18, 2005.  The Board denied 
the benefits sought in a March 2009 decision and the Veteran 
filed a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2010 Order, the Court granted 
a joint motion for remand filed by both parties to the case, 
vacated the board's March 2009 decision and remanded the matter 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

In the joint motion for remand, the parties to the case noted a 
submission from the Veteran which was received by the VA in April 
1997.  In this statement, the Veteran indicated he was unable to 
hold down employment due to his disabilities.  At that time, 
service connection was in effect only for a "lateral infarct 
with hypertension."  In the judgment of the authors of the joint 
motion, the Board failed to adequately address whether the 
Veteran's hypertension/heart disability rendered him unemployable 
at that time.  

In a decision handed down after the now-vacated Board decision, 
the Court held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability is warranted as 
a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Thus, the Veteran's 1997 statement must be viewed as an 
informal claim for TDIU which has remained pending and 
unadjudicated since that time.  The Veteran has not waived 
initial RO review of this claim, therefore a remand to provide 
such review is required at this point.

Additionally, we observe that the Veteran has been receiving VA 
medical care since at least 1990.  The VA medical records 
contained in the claims file, however, are incomplete.  In 
particular, the records reflecting his medical care in 1997 have 
not been associated with his claims file, as records between 1992 
and 1999 are not in the file, with the exception of two pages 
dated in March 1997.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Because these records 
should reflect the Veteran's level of impairment during the 
relevant time period surrounding his 1997 informal claim for 
TDIU, they are pertinent to the question now before the Board.

Because the claim for entitlement to an earlier effective date 
for DEA is wholly dependent upon the resolution of the claim for 
entitlement to an earlier effective date for TDIU, the DEA claim 
will be held in abeyance pending the resolution of the TDIU 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records 
reflecting care provided from 1992 to 1999 
by the Oklahoma VA medical system, the 
Lawton VA outpatient clinic, and any other 
related facilities, for inclusion in the 
claims file. 

2.  After the development requested above 
has been completed, the RO should again 
review the record, performing any 
additional evidentiary development which 
may become apparent.  If either benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


